Wheeler, J.
If the scire facias contained sufficient matter of substance, intelligibly presented, and was properly tested, it would not be a fatal objection that it contains irrelevant matter and is informal. But it is scarcely intelligible, and must have appeared quite unmeaning to defendants, who may not be supposed to know what it ought to contain. It does not apprise the defendants that they are required to show cause why judgment final should not be rendered against them, or what, in particular, they are required to answer. It is a joint scire facias, against two, upon two several judgments. It ought to follow the judgment. It recites a judgment rendered on the 26th, whereas it was rendered on the 25th of the month. The omission of a seal may be a clerical error in making up the transcript. But the scire facias is so irregular, informal and unintelligible, that no judgment ought to be rendered upon it. The judgment is therefore reversed and the cause remanded for further proceedings.
Reversed and remanded.